                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

STRUCTURAL IRON WORKERS
LOCAL UNION NO. 1 PENSION
TRUST FUND,
                                               CASE No. 1:17-cv-04922
                   Plaintiff,
                                               JUDGE: Hon. John Z. Lee
       v.
                                               MAG. Judge: Hon. Mary M. Rowland
HARRIS DAVIS REBAR, LLC,

                   Defendant.


       JOINT MOTION FOR ENTRY OF STIPULATED ORDER OF JUDGMENT

       The Structural Iron Workers Local Union No. 1 Pension Trust Fund (the “Fund”) and

Harris Davis Rebar, LLC (“Harris Davis”), by and through their respective attorneys, jointly

move for the entry of a Stipulated Order of Judgment agreed to pursuant to a Settlement

Agreement, and in support, state as follows:

       1.      On June 30, 2017, the Fund filed a complaint against Harris Davis alleging that

Harris Davis is responsible for the same withdrawal liability the Fund had assessed against Old

Chicago Steel, LLC (“Old Chicago”) and Davis J.D. Steel, LLC (“Davis JD”) because Harris

Davis was an alter ego and/or successor entity of those entities.

       2.      The Parties have resolved their dispute through the execution of a Settlement

Agreement, which in part, calls for the entry of a Stipulated Order of Judgment, a copy of which

is attached to this Motion as Exhibit 1.

       3.      In addition, the Plaintiffs have sent a word version of the proposed Stipulated

Order of Judgment to the Court’s proposed order inbox.
       WHEREFORE, the Fund and Harris Davis respectfully request that this Court enter the

Stipulated Order of Judgment to resolve this matter.

Date: September 9, 2019


/s/ Matthew D. Grabell                              /s/ Michael G. Congiu
Matthew D. Grabell                                  Michael G. Congiu

Jeffery A. Krol (6300262)                           Michael G. Congiu
Joseph E. Mallon (6280529)                          LITTLER MENDELSON, P.C.
(lead trial attorney)                               1300 IDS Center
Matthew D. Grabell (6312929)                        80 South 8th Street
Johnson & Krol, LLC                                 Minneapolis, MN 55402.2136
311 S. Wacker Drive, Suite 1050                     Telephone: 612.313.7656
Chicago, IL 60606
312.372.8587                                        321 N. Clark Street, Suite 1000
jeffkrol@johnsonkrol.com                            Chicago, IL 60654
mallon@johnsonkrol.com                              312.795.3289
grabell@johnsonkrol.com                             mcongiu@littler.com

ATTORNEYS FOR PLAINTIFF                             Kevin L. Wright
                                                    Melissa Harclerode
                                                    LITTLER MENDELSON, P.C.
                                                    1650 Tysons Blvd., Suite 700
                                                    McLean, VA 22102
                                                    703.442.8425
                                                    klwright@littler.com
                                                    mharclerode@littler.com

                                                    ATTORNEYS FOR DEFENDANT




                                              -2-
